Citation Nr: 0330723	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1964.

By a March 2001 rating decision, the RO denied service 
connection for right ear hearing loss and tinnitus.  The 
veteran perfected an appeal to the Board.  By a July 2002 
decision, the Board affirmed the RO's denials.  The veteran 
gave notice of appeal of the July 2002 Board decision to the 
Court.  In January 2003, the veteran through counsel and the 
Secretary of VA filed a Joint Motion for Remand and to Stay 
Further Proceedings.  The motion urged the Court to vacate 
and remand the July 2002 decision for failure of the Board 
to present sufficient reasons or bases to support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claim pursuant to 38 U.S.C.A.      §§ 5103, 5103A 
(West 2002) and Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  By Order signed February 3, 2003, the Court 
granted the motion, vacated the Board's decision, and 
remanded the matter for readjudication consistent with the 
motion.  Accordingly, this matter comes back before the 
Board.  


REMAND

During the pendency of this appeal, there was a change in 
the law pertaining to veteran's benefits.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has not been provided with notice of the VCAA, VA's 
duties under the VCAA, and the division of responsibility 
between VA and the veteran in procuring the evidence 
relevant to the instant claims.   Such notification must be 
provided-including notice that the veteran has a full year 
to respond to the VCAA notice.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).


Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claims, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claims per Quartuccio.  The veteran and 
his representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.    

2. Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



